Citation Nr: 1012306	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  96-00 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Eric Tostrud, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to January 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1995 rating decision of the 
Atlanta, Georgia regional office (RO) of the Department of 
Veterans Affairs (VA).  The rating decision denied the 
Veteran's claim for entitlement to service connection for 
PTSD.

This matter was previously denied by an August 2003 Board 
decision, which the Veteran appealed to the Court of Appeals 
for Veterans Claims (Court).  In March 2006, the Court 
remanded the claim to the Board and, in January 2007, the 
Board remanded the claim for further development. 

In June 1996, the Veteran, accompanied by counsel, appeared 
at a hearing held before a Hearing Officer in Atlanta, 
Georgia.  A transcript of that hearing has been associated 
with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a verified in-service stressor of 
record.

2.  The Veteran has a past diagnosis of PTSD and a current 
diagnosis of an anxiety disorder.

3.  With resolution of the benefit of the doubt in the 
Veteran's favor, the Veteran's PTSD was a result of his 
active service.




CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD are approximated. 38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and 
implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  Under the VCAA, VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  

As the Board has granted the full benefit sought with 
respect to the issue on appeal, there is no prejudice to the 
Veteran under VA's duties to notify and assist.  As such, 
any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009).


Claim of Entitlement to Service Connection for PTSD

The Veteran asserts that he has PTSD as a result of active 
military service in the Korean War.  Having carefully 
considered the veteran's contentions in light of the 
evidence of record and the applicable law, the Board finds 
that the weight of such evidence is in approximate balance 
and the claim will be granted on this basis.  38 U.S.C.A. § 
5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 
(1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail 
upon the issue).

Service connection may be granted for any current disability 
that is the result of a disease contracted in, or an injury 
sustained while on, active duty service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303(a) (2009).  
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

The criteria for establishing service connection for PTSD 
are: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link 
between current symptomatology and the claimed in-service 
stressor.  A diagnosis of PTSD must be established in 
accordance with 38 C.F.R. § 4.125(a), which provides that 
all psychiatric diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  See 38 
C.F.R. § 3.304(f) (2009).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  If VA determines that a 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).


If, however, a veteran's stressor is unrelated to 
participation in combat, then his lay testimony, in and of 
itself, is insufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain credible 
supporting information from an independent source that 
corroborates his testimony or statements, such as service 
records.  Cohen, 10 Vet. App. at 146-47; Moreau v. Brown, 9 
Vet. App. 389, 394-95 (1996); see also Sizemore v. Principi, 
18 Vet. App. 264, 270 (2004) (a veteran's lay testimony 
alone is insufficient proof of a noncombat stressor).  The 
available sources for corroboration of a claimed stressor 
may however include sources of evidence such as competent 
lay statements from third-party individuals, and are not 
directly limited to service records.  See Cohen, 10 Vet. 
App. at 143.

Credible supporting evidence of the actual occurrence of an 
in-service stressor does not require "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  The Court similarly 
held in Pentecost v. Principi, 16 Vet. App. 124, 128-29 
(2002) that while a veteran's unit records did not 
specifically show that he was present during the alleged 
rocket attacks, "the fact that he was stationed with a unit 
that was present while such attacks occurred would strongly 
suggest that he was, in fact, exposed to the attacks."

The Veteran's service treatment records are silent for any 
treatment of a nervous or psychiatric disorder.  The June 
1996 hearing transcript reflects that the Veteran testified 
that his first treatment for nervous symptoms was not until 
1991 or 1992. 

Private treatment records reveal that the Veteran's 
physician referred him to VA for anxiety treatment in 
December 1991.  The private physician observed anxiety 
attacks, alternately referred to as seizures and crying 
spells, in April, May, and July 1992.
 
The Veteran was observed to have anxiety and was 
hospitalized for two (2) weeks in April 1992 for anxiety 
attacks; he was diagnosed with a panic disorder.  In May 
1992 he was diagnosed with anxiety neurosis.  

The Veteran was afforded a VA examination in June 1992 and 
was diagnosed with depressive neurosis with panic attacks.  
He received a psychiatric referral for anxiety in July 1992 
and was seen in November 1992 for an anxiety attack.  An 
April 1993 treatment note reveals that diagnoses of anxiety, 
depressive neurosis, and a panic disorder were all under 
consideration.  A June 1993 note observes that the Veteran 
"becomes very anxious" and lists a diagnosis of a panic 
disorder.

In February 1994 a VA treatment note lists diagnoses of 
panic attacks and dysthymia and indicates that the physician 
was attempting to rule out PTSD.  A March 1994 note lists 
diagnoses of anxiety neurosis and panic disorder.  In May 
and July 1994 the Veteran is shown to have a diagnosis of a 
anxiety disorder.  An August 1994 note refers to his 
condition as anxiety neurosis.  September 1994, January 
1995, and October 1995 notes reflect a diagnosis of anxiety 
neurosis with panic attacks.

In December 1995, the Veteran wrote to VA and described 
stressful experiences during his active duty service.  He 
specifically described experiencing incoming mortar and 
artillery attacks and witnessing fellow soldiers die when 
the Freedom 
Gate Bridge was blown up in 1952.

In February 1995, the Veteran was afforded a VA mental 
disorders examination by the same examiner who conducted the 
1992 examination.  The examination report reflects that the 
Veteran provided specific information about how he was 
impacted by the war.  The examiner stated that "he meets the 
criteria of post-traumatic stress disorder."  However, in an 
August 1995 rating decision, the RO denied entitlement to 
service connection for PTSD on the basis that the Veteran 
did not have a verified in-service stressor.

An August 1996 VA treatment record again reflects a 
diagnoses of anxiety neurosis, the Veteran was diagnosed 
with PTSD, and began attending group therapy for PTSD, in 
September 1996.  The record shows that the Veteran attended 
group therapy for PTSD September 1996 through February 1998.  
Treatment notes of March 1997 through July 1997 reflect 
diagnosis of PTSD with secondary diagnoses of a panic 
disorder; these concurrent diagnoses are also listed on 
treatment notes of September, October, and December 1997.  A 
November 1997 note also lists a diagnosis of dysthymia.  

In February 1998, the Director of the Center for Research of 
Unit Records (CURR, now the U.S. Army and Joint Services 
Records Research Center (JSRRC)) provided the RO with copies 
of command reports narrative summaries from the 84th Engineer 
Battalion, the unit provided by the Veteran, for January 
through December 1952.  Those summaries documented the 
bombing of the Freedom Gate Bridge on February 21, 1952 and 
showed that Companies B and C (per the Veteran's DD-214, he 
was assigned to Company C) worked on the bridge from 
February 15 through February 27, 1952.

In May 1999, the Veteran was seen by VA for complaints of 
depression and was again diagnosed with chronic PTSD in 
connection with his service experiences.  The record 
reflects that he reported viewing the bodies of dead 
children while in service as well as experiencing combat 
conditions when carrying cargo to the front-lines in Korea.

In December 2000, the Veteran submitted another statement to 
VA describing his stressful experiences during service while 
rebuilding a bridge.  At that time he also submitted a copy 
of his 1952 W-2, which reflects a combat zone exemption for 
the months of October through December.

The Veteran wrote to VA in April 2003 and again described 
stressful experiences while working on the Freedom Gate 
Bridge.  He stated that he frequently saw dead bodies of 
civilians floating under the bridge and saw fellow soldiers 
killed as the Koreans made attempts to destroy the bridge.

In May 2003, the Veteran was afforded a VA examination for 
PTSD.  The record reflects that the examiner reviewed the 
claims file and the Veteran reported the same in-service 
stressor (seeing dead civilians and coming under attack 
while working on the Freedom Gate Bridge in Korea).  The 
examiner noted that the Veteran was emotional, anxious, and 
displayed cognitive deficits which made the exam "difficult 
to conduct."  The examiner observed that the VA psychiatrist 
treating the Veteran had described his condition as chronic 
PTSD.  The examination report reflects that the examiner was 
not sure if some of the Veteran's behaviors could be 
explained by attempts to suppress arousal of PTSD, but 
diagnosed him with an anxiety disorder since his "symptoms 
do not clearly fit into diagnostic criteria for PTSD."

The RO issued a June 2003 supplemental statement of the case 
(SSOC), confirming the denial of entitlement to service 
connection.  The RO conceded that the Veteran had 
experienced stressors while in service, but noted that he 
did not have a current diagnosis of PTSD.  The RO observed 
that the Veteran had a current diagnosis of anxiety 
disorder, but, as he did not show signs of that disorder 
during active duty, service connection could not be granted 
for either condition.

In August 2003, the Board, relying on the May 2003 
examination report, denied entitlement to service connection 
for PTSD.  The Board observed that, prior to the May 2003 
examination, the record contained conflicting diagnoses.  As 
the May 2003 VA examiner stated that the Veteran's symptoms 
did not clearly fit a diagnosis of PTSD, the Board found 
that service connection was not warranted.

VA treatment records reveal that the Veteran experienced a 
stroke in April  2004, resulting in right side hemiparesis.  
A subsequent April 2004 treatment note shows that, during 
his recovery, a new infarction in the left basal ganglia 
appeared.  The April 2004 treatment notes show PTSD, panic 
disorder, and depression in a problem list.  Late April and 
May 2004 treatment notes reflect that the Veteran 
experienced cognitive and memory deficits as a result of the 
stroke and subsequent infarction.

A May 2004 VA psychiatric treatment note does not refer to 
PTSD, but states that the Veteran has a history of recurrent 
episodes of mood disorder, which were described as "in 
remission."  A July 2004 treatment note again reflects PTSD 
in the Veteran's problem list.

The Veteran appealed the August 2003 Board decision and, in 
March 2006, the Court vacated the decision and remanded his 
case.  The Court observed that the Veteran, prior to the May 
2003 VA examination, had been treated by VA for PTSD for 
many years and had been diagnosed with PTSD by a VA 
examiner.  The Court stated that the May 2003 VA examination 
report was inconsistent and equivocal because it failed to 
rule out a diagnosis of PTSD, but referred to the Veteran's 
behavior as possible attempts to suppress PTSD, prior to 
providing a diagnosis of anxiety disorder.  As the Board 
relied on the 2003 examiner's opinion in denying the claim, 
the Court remanded, directing that the Board discuss the 
applicability of 38 C.F.R. §  4.125 (b) ("if the diagnosis 
of a mental disorder is changed, the rating agency shall 
determine whether the new diagnosis represents a progression 
of the prior diagnosis, correction of an error in the prior 
diagnosis, or development of a new and separate 
diagnosis.").

In January 2007, the Board remanded the claim for additional 
development, to include the provision of a new mental 
disorders VA examination.  The Board specified that the file 
should be returned to the prior examiner with instructions 
to clarify the opinion provided in 2003 and confirm whether 
or not he has PTSD and, if not, if he has any mental 
disorder as the result of his military service.

In November 2008, the Veteran was afforded another VA 
examination by the same VA psychologist who conducted the 
May 2003 examination.  The psychologist reviewed the claims 
file, discussed the relevant medical history, and explained 
that no diagnosis of PTSD was provided in 2003 because 
reports of isolated symptoms are not sufficient for purposes 
of a diagnosis in accordance with the DSM-IV.  The 
psychologist explained that treating providers are held to 
less stringent criteria than examiners, which might explain 
the difference between the treatment record diagnoses (PTSD 
and anxiety disorder) and the 2003 diagnosis (anxiety 
disorder).  The examiner did not mention or discuss the 
February 1995 examination report that provided a diagnosis 
of PTSD.  The examiner stated that he could not state 
whether or not the new diagnosis of anxiety disorder was a 
progression of PTSD and he could not confirm any past 
diagnoses.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule 
will therefore be applied.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 
(1993). 
Having carefully reviewed the record, the Board has 
determined that the criteria for service connection for PTSD 
are now approximated.  Specifically, the record reflects 
that Veteran has, albeit not recently, been diagnosed with 
chronic PTSD related to in-service experiences, and there is 
evidence associated with the claims file sufficient to 
verify the reported in-service stressor of witnessing the 
bombing of the Freedom Gate Bridge in 1952.  

As stated, the RO conceded the Veteran's exposure to in-
service stressors in the June 2003 SSOC.  The Board observes 
that the RO has not made an official finding as to whether 
or not the Veteran was involved in combat as directed by the 
remand of January 2007.  However, under Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991),  strict adherence to 
requirements in the law - specifically, that, under Stegall 
v. West, 11 Vet. App. 268, 271 (1998), the Board errs as a 
matter of law when it fails to ensure compliance with remand 
directives- is not necessary when there exists overwhelming 
evidence supporting a particular result.  Since, if a 
veteran's stressor is not related to combat, the record must 
contain credible supporting information from an independent 
source (Cohen, 10 Vet. App. at 146-47) and, in this case, 
the Veteran's stressor is supported by the copies of command 
reports narrative summaries from the 84th Engineer Battalion 
provided by CURR/JSRRC, the Board finds that he has a 
verified stressor of record.  See Pentecost, 16 Vet. App. at 
128-29 (2002).

The criteria for establishing service connection for PTSD 
also require medical evidence diagnosing PTSD and medical 
evidence of a link between symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 4.125(a).  As noted by the 
Court in the March 2006 opinion, "if the diagnosis of a 
mental disorder is changed, the rating agency shall 
determine whether the new diagnosis represents a progression 
of the prior diagnosis, correction of an error in the prior 
diagnosis, or development of a new and separate diagnosis."  
See 38 C.F.R. §  4.125 (b).  

The Board has not ascertained whether the new diagnosis of 
anxiety disorder is a progression of the prior diagnosis of 
PTSD.  It does not appear that further medical inquiry can 
determine this issue with any degree of resolution.  
However, given that there is a prior diagnosis of PTSD, the 
law mandates that the Board afford the Veteran the benefit 
of the doubt on this issue.  

The Board notes that the Veteran received a diagnosis of 
PTSD, related to his in-service stressor, in February 1995 
and, for more than five (5) years afterwards, received VA 
treatment for PTSD.  Although the 2003 VA examiner did 
observe some PTSD-like symptoms and discuss whether some of 
the Veteran's behaviors were evidence of attempts to 
suppress PTSD, he noted that all of the symptoms did not 
clearly fit the DSM-IV PTSD criteria and diagnosed an 
anxiety disorder.  The 2003 examiner provided a clarifying 
opinion in 2008, stating that he could not confirm past 
diagnoses since treatment diagnoses may have been made by 
providers who are not held to as high standards as 
examiners; he did not discredit the PTSD diagnosis of the 
1995 examiner (who discussed PTSD as a progression of 
anxiety disorder, which he diagnosed the Veteran as having 
in 1992).

As noted above, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107.  The Board finds that there is an approximate balance 
of positive (the 1995 examiner's diagnosis of, and 
subsequent years of treatment for, PTSD) and negative (the 
2003/2008 VA examiner's opinions) evidence; the 2008 opinion 
appears equivocal as the examiner stated he could not state 
whether or not the new diagnosis of anxiety disorder was a 
progression of PTSD and he could not confirm any past 
diagnoses.  


Granting the benefit of the doubt to the Veteran, the file 
reflects medical evidence diagnosing PTSD, credible evidence 
supporting the occurrence of the claimed in-service 
stressor, and evidence of a link between the disability and 
the in-service stressor.  


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


